Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
Information Disclosure Statement (IDS) filed on 7/1/21 was considered.
3.	Claims 1-22 are presented for examination.

Specification
Title
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
SUGGESTED TITLE:
A SEMICONDUCTOR MEMORY DEVICE PERFORME TARGET REFRESH OPERATION AND HIDDEN REFRESH OPERATION IN RESPONSE TO NORMAL REFRESH COMMEND AND DEETERMING A ROW HAMMER RISK LEVEL




Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim, Patent Application Publication US No. 22022/0189537. 
With regard to claim 1, 11, 21 and 22, Kim discloses a memory system (fig. 2, memory system 10), comprising a memory controller (fig. 2, memory controller 100) suitable for generating a normal refresh command (fig. 2, Ref) and a target refresh command (fig.2, TREF) when a number of inputs of an active command (fig. 2, ACT) reaches a certain number (page 3, [0041]), and providing the active command (fig. 2, ACT), the normal refresh command (fig. 2, REF), the target refresh command (fig. 2, TREF), and an address (fig. 2, command/address C/A signal); and a memory device (fig. 2, 200) including a plurality of banks (fig. 2, SUB0-SUBn) and suitable for performing a target refresh operation (fig. 2, TREF) on one or more word lines (fig. 6, WL) of at least one bank in response to the target refresh command (fig. 2, TREF) (page 3, [0045]), determining a row hammer risk level (fig. 11, AG_EN) per bank by counting (fig. 11, CNT_SUB0- CNT-SUBn), within a periodic interval, a number of inputs of the target refresh command per bank based on the address (page 8, [0102]-[0104]), and performing a hidden refresh operation corresponding to the row hammer risk level (fig. 12, AG_EN) per bank in response to the normal refresh command (fig. 11, REF) (page 8, [0106]-[0107]).
With regard to claim 2, Kim disclose wherein the memory controller (fig. 2, 100) includes a command counter (fig. 3, 1342) or (fig 12, 512) suitable for generating a count value (fig. 3, CNT_SUB0-CNT_SUBn) by counting the number of inputs of the active command (fig. 3, ACT) (page 5, [0061]); and a counter analyzer (fig. 3, counter analyzer 1344) or (fig. 12, 514) suitable for issuing the target refresh command after issuing a set number of the normal refresh commands at regular intervals when the count value reaches a certain value (page 5, [0061]).
With regard to claim 3, 9, 10, 13, 15, 17-20, Kim discloses wherein the memory device (fig. 3, 200) includes a refresh counting circuit (fig. 11, 1322 or fig. 3, sub-counting circuit) initialized according to an oscillating signal, and suitable for generating a plurality of bank counting signals (fig. 3 or fig. 11, CNT_SUB0-CNT_SUBn) by counting the number of inputs of the target refresh command per bank based on a bank address included in the address (page 8, [0103]); a risk analysis circuit (fig. 2, CMD/ADD generation module 140) suitable for analyzing a row hammer risk per bank according to the bank counting signals (fig. 12, CNT_SUB0-CNT_SUBn) (fig. 12, RH_ADD), and generating a plurality of period control signals each having an activation section determined depending on a result of the analyzing (page 8, [0103]-[0106])); a bank control circuit (fig. 14, 255) suitable for outputting, when the normal refresh command (fig. 14, REF) is inputted, a plurality of hidden refresh bank signals (fig. 14, SR_BK<0:7>) according to the bank address (fig. 14, BA<0:3>) and the period control signals (page 9, [0124]); a refresh decoder (fig. 14, refresh decoder 253) suitable for generating a plurality of target refresh bank signals (fig. 14, TREF_BK<0:7>) by decoding the bank address (fig. 14, BA<0:3>) according to the target refresh command (fig. 14, TREF); and a row control circuit (fig. 14, row control circuit 212) suitable for selecting at least one of the banks (fig. 14, SR_BK<0:7>) according to the hidden refresh bank signals (fig. 14, SR_EN_BK<0:7>) or the target refresh bank signals (fig. 14, TREF_BK<0:7>) and refreshing one or more word lines (fig. 14, WL) of the selected bank according to a target address (fig. 14, TADD) (page 9, [0125]).  
With regard to claim 4 and 12, Kim discloses wherein the memory device further includes an address latch suitable (fig. 6, Address latch 225) for latching, in response to the active command (fig. 6, AC), the address to provide an active address (fig. 6, ADD_ACT); and an address storing circuit (fig. 6, 239) suitable for generating a plurality of sample addresses (fig. 6, LAT_B0) by latching the active address (fig. 6, ADD_SAM0- ADD_SAM7) at random times and outputting, as the target address (fig. 6, TADD), at least one selected from the sample addresses according to the target refresh bank signals or the hidden refresh bank signals (page 6, [0084]-[0086]).
With regard to claim 5 and 14, Kim discloses wherein the refresh counting circuit (fig. 11, 1322) includes a bank decoder (fig. 14, 230’) suitable for generating a plurality of bank assign signals (fig. 14, SR_BK<0:7>) by decoding the bank address (fig. 14, BA<0:3>); a refresh combiner (fig. 14, 255) suitable for outputting the bank assign signals (fig. 14, SR_EN_BK<0:7>) as a plurality of bank signals according to the target refresh command (fig. 14, TREF <0:7>); and a plurality of sub-counters (fig. 3, sub_counting 1322) respectively corresponding to the banks (fig. 11, BK0-BKK), initialized by the oscillating signal, and each suitable for outputting a corresponding bank counting signal (fig. 11, CNT_SUB0-CNT_SUBn) of the bank counting signals by increasing a corresponding count value when a corresponding one of the bank signals is enabled (page 8, [0103]-[0106]).
With regard to claim 6, Kim discloses wherein the risk analysis circuit (fig. 11, 1324) includes a grade analyzing circuit (fig. 11, tracking circuit 136) suitable for latching the bank counting signals (fig. 11, CNT_SUB1-CNT_SUBn) according to the oscillating signal and outputting a plurality of bank grade signals by mapping, based on the analyzing of the row hammer risk per bank, each of the latched bank counting signals to one of a plurality of grades respectively represented by the bank grade signals (page 8, [0102]-[0108]); and a period control circuit (fig. 14, 230) suitable for generating the period control signals (fig. 14, SR_EN_BK<0:7>) each having the activation section determined depending on the bank grade signals (fig. 14, SR_BK<0:7>).  
With regard to claim 7, 8 and 16, Kim discloses wherein the period control circuit (fig. 14, 230) includes a common signal generator (fig. 14, 252) suitable for generating at least one common signal (fig. 14, AG_BK<0:7>); and a plurality of period adjusters (fig. 11, 254) suitable for: defining the activation sections of the respective period control signals by adjusting an activation section of the common signal according to a corresponding bank grade signal of the bank grade signals (page 9, [0123]), and outputting the period control signals corresponding to the banks and having the defined activation sections, respectively (page 9, [0124]).  


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Joo et al (11094369) and Kim (20220189533) disclose a semiconductor memory device includes a cell array having plurality of word lines; a plurality of address storing circuits, each of the plurality of address storing circuits suitable for storing a sampling address as a latch address, a valid bit indicating whether the latch address is valid, and a valid-lock bit indicating whether the latch address is accessed more than a certain number of times, each of the plurality of address storing circuits further suitable for outputting the latch address as a target address according to the valid bit and valid-lock bit; and a row control circuit suitable for refreshing one or more word lines based on the target address in response to a refresh command.

 6.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/CONNIE C YOHA/Primary Examiner, Art Unit 2825